PCIJ_A_17_ChorzowFactory-Indemnities_DEU_POL_1928-09-13_JUD_01_ME_01_FR.txt. 66

OBSERVATIONS DE M. RABEL

Tout en me ralliant en général à l'arrêt qui vient d’être
prononcé, je me trouve, à mon regret, en dissentiment avec
lui sur certains points, dont un que je crois devoir relever
ci-après (n° II). Avant de ce faire, je désire expliquer briève-
ment en quel ordre d'idées j’ai adhéré à la solution donnée
par la Cour à la principale des questions relatives à la déter-
mination de l'indemnité due par la Partie défenderesse (n° I).

I. Dans son chapitre III, l’arrêt part de la considération
que si l’expropriation faite par le Gouvernement polonais
avait été licite, l'indemnité due par lui de ce chef correspon-
drait à la valeur qu'avait l’entreprise au moment de la dépos-
‘session, plus les intérêts de cette somme jusqu’au jour du
paiement. L’arrét continue en constatant que cette limitation
de l'indemnité n’est pas admissible dans le cas actuel, étant
donné que le Gouvernement polonais n'avait pas le droit
d’exproprier et que, partant, le Gouvernement allemand a le
droit d’être indemnisé pour toutes les pertes éprouvées par
ses ressortissants, à la suite de la mainmise.

Convaincu de la justesse de ces considérants, j’y ai adhéré,
en pensant que les principes découlant du caractère illicite de
l’expropriation et développés en la suite par l'arrêt, trouvent
leur application pratique toutes les fois que le préjudice causé
se montre supérieur à l'indemnité qui serait due si l’expropria-
tion avait été licite, comme il peut l'être dans le cas actuel.

Il est évident, en effet, que l’expropriateur doit souffrir une
aggravation de sa responsabilité, par le fait du caractère illi-
cite de son acte. Cependant, il est également évident, à mon
avis, que ce caractère illicite de son fait ne saurait jamais
placer Vexpropriateur dans une situation plus favorable et
l’exproprié dans une position plus défavorable, ni en diminuant
les sommes dues ni en alourdissant le fardeau de la preuve
qui incombe au demandeur. Cette thèse, que l'arrêt n’a pas cru
devoir traiter explicitement, me paraît conforme aux principes
généraux du droit. Elle correspond à l’idée que la législation
67 ARRÊT N° 13. — OBSERVATIONS DE M. RABEL

civile allemande, par exemple, a consacrée dans des applica-
tions très claires, à savoir que le caractère illicite d’un acte
comme son caractère dolosif ou fautif, tout en comportant en
principe des aggravations pour les suites de cet acte, laisse
toutefois subsister, en faveur et au choix du lésé, les droits
que cet acte aurait fait naître s’il avait été légitime ou moins
coupable. |

Il me semble, par conséquent, que l'obligation découlant
d’une mainmise illicite peut être simplement formulée de la
manière suivante. Le gouvernement qui a exproprié sans droit
une chose est obligé de payer la valeur de la chose au moment
de la dépossession, augmentée des intérêts de cette somme, et
il est responsable, en outre, du préjudice causé, en tant que
ce préjudice dépasse le montant susindiqué.

Les questions posées par la Cour aux experts donnent satis-
faction à cette manière de voir, bien que, selon moi, elles
ne soient pas en tous points nécessaires et opportunes.

II. — Je ne peux pas me rallier a la décision de la Cour
relative à la question dite de la compensation.

1. Cette question a pris naissance dans une note du Gouver-
nement polonais du 1% février 1927 déclarant que ce Gouver-
nement «est créancier à l'égard de l'Allemagne de différents
montants, dont l’un, résultant des assurances sociales en Haute-
Silésie, a été fixé par sentence de la Société des Nations
à 25 millions de Reichsmarks. Dans ces conditions, la néces-
sité d’une compensation s'impose.» Il est à noter que cette
déclaration se rattachait à la note et à l’aide-mémoire du
Gouvernement allemand du 19 janvier 1927 qui, «dans la
question du mode de paiement, devenue de plus en plus la
question primordiale», exigèrent, «en principe, un paiement
intégral et immédiat » et proposèrent, pour certaines parties du
paiement, la délivrance de lettres de change.

Comme on le voit, le Gouvernement polonais, en faisant
valoir une compensation, ne spécifia point les créances y rela-
tives, sauf la créance qui résulterait des assurances sociales en
Haute-Silésie. Or, le Tribunal arbitral d'interprétation, institué
68 ARRÊT N° 13. — OBSERVATIONS DE M. RABEL

entre la Commission des Réparations et Allemagne pour juger
de différends concernant le plan des experts dit plan Dawes,
avait jugé à la date du 24 mars 1926, avec force de chose
jugée entre l'Allemagne et la Pologne, que le paiement des-
dits 25 millions est compris dans les annuités que le plan
Dawes prescrit à l'Allemagne de faire à l'agent général des
paiements de réparation. Ces annuités consistant dans des
sommes fixées, la prétention du Gouvernement polonais avait
donc pour objet de faire supporter par le Gouvernement alle-
mand, à l'encontre de la sentence du Tribunal arbitral -d’inter-
prétation, la valeur en question en lui faisant perdre l’indem-
nité due pour la dépossession de l’Oberschlesische qui était
constatée par un autre jugement international, savoir l’Arrêt
n° 7 de la Cour.

2. Au cours de la procédure précédant tant l’Arrét n° 8
que le présent arrêt, malgré les invitations adressées à ce sujet
au défendeur par le demandeur et nonobstant les amples
exposés des deux Parties relatifs à la question de la compensa-
tion, le Gouvernement polonais n’a ni excipé de créances
déterminées lui revenant, ni déclaré qu'il renonce à faire valoir
une compensation soit judiciaire soit extra-judiciaire contre le
futur jugement.

Le Gouvernement allemand a insisté dans la procédure à
plusieurs reprises pour que la Cour veuille bien trancher cette
question qui en tant qu'ayant été la véritable cause de la
rupture des négociations diplomatiques est, selon lui, une
question primordiale du procès et sans la décision de laquelle
le litige relatif à l'affaire de Chorzéw ne serait pas réellement
vidé.

3. La Cour est d’avis que la compétence pour juger cette
divergence d'opinions ne lui revient pas sur la base de
l’article 23 de la Convention de Genève.

Il convient d'observer que la conclusion finale de l'arrêt,
en rejetant la conclusion allemande relative à la question de
la compensation et en tant qu’elle est fondée sur ladite opinion,
ne me semble:-pas pouvoir toucher des demandes tendant
directement à ce que le jugement ordonne un paiement
effectif en monnaie. En effet, la Cour, ayant décidé dans son
arrêt que ledit article 23 de la Convention de Genève lui
69 ARRÊT N° 13. — OBSERVATIONS DE M. RABEL

confère la compétence pour déterminer les formes et moda-
lités de la réparation due, semble embrasser sans doute
par cette définition de la compétence la question de savoir
si, dans le cas concret, une indemnité en argent doit être
payée effectivement en monnaie ou autres espèces.

4. L'arrêt s'occupe plutôt de la question abstraite soulevée
par le demandeur de savoir si et dans quelles conditions le
défendeur condamné par un arrêt de la Cour à payer une
certaine somme, peut faire valoir contre cette obligation une
compensation. Cette question, elle encore, me semble entrer
dans la procédure actuelle et ne pas viser un point nécessaire-
ment distinct de celle-ci et qui n’appartiendrait donc qu’à
un stade postérieur au jugement.

Le jugement de condamnation crée une obligation et il en
fixe le contenu. Dans un système de droit national, le juge
peut et doit se borner à certaines locutions techniques qu’on
pourra éclairer à la lumière des dispositions de la législation
nationale. C'est ainsi que les dispositions de la loi nationale
viendront préciser ce qu’il faut entendre par un paiement
ordonné au défendeur et si et sous quelles conditions, spéciale-
ment, une compensation vaut paiement en monnaie de la
dette judiciaire. Si, au contraire, dans un procès international,
il est litigieux entre les Parties de savoir quel acte sera de-
mandé par le jugement au défendeur, il me semble appartenir
à ce jugement d’éclaircir la nature de cet acte, afin d'éviter
toute équivoque possible. '

Quant aux autres conditions juridiques nécessaires, pour.
faire droit à la demande en question, je me borne à faire.
remarquer qu’elles aussi, à mon avis, sont remplies dans le
cas actuel.

(Signé) E. RABEL.
